Case 1:11-cv-00691-LAK-RWL Document 2571 Filed 10/05/20 Page 1 of 1

 

 

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Lg CAY TS Ee SEE
if 1 sR Rowe

To
(24
* ¥
Ss Naeuil*
F ee
Lh cablaphnicaetv rd sie: oecmapuecplemas Nea |
Seannnor Uassriueturiiar sn Dragere son seb?

 

UNITED STATES OF AMERICA,

 

 

~against-—
No. 19-CR-561
STEVEN DONZIGER, No. 11-CVv-691
Defendant.

 

 

LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

As stated on the record at today’s conference, Martin
Garbus’s oral motion to withdraw as Mr. Donziger’s counsel is
granted. The Clerk of the Court is directed to terminate Mr.

Garbus as a defense attorney in this case.

Dated: October 5, 2020
New York, New York

 

M Weltald Lrouker

LORETTA A. PRESKA, U.S.D.J.

 
